Case: 4:17-cr-00530-RWS Doc. #: 147 Filed: 05/11/20 Page: 1 of 3 PageID #: 853




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

UNITED STATES OF AMERICA,             )
                                      )
                Plaintiff,            )
                                      )
          vs.                         )       Case No. 4:17 CR 530 RWS
                                      )
ALFONSO R. HAYDEN,                    )
                                      )
                Defendant.            )

                             MEMORANDUM AND ORDER

      The Court referred this matter to United States Magistrate Judge Nannette A.

Baker for a report and recommendation on all dispositive matters pursuant to 28

U.S.C. ' 636(b). On March 12, 2020, Judge Baker filed her Report and

Recommendation that defendant’s motions to suppress and motions to dismiss

should be denied. [136].

      Defendant objects to the Report and Recommendation by raising the same

arguments made in front of Judge Baker, and this Court has conducted a de novo

review of all matters relative to defendant’s motions and objections. After careful

consideration, I will adopt and sustain Judge Baker’s thorough Report and

Recommendation in its entirety and deny the motions to suppress and the motions

to dismiss. I agree with Judge Baker’s analysis that there was probable cause to

                                          1
Case: 4:17-cr-00530-RWS Doc. #: 147 Filed: 05/11/20 Page: 2 of 3 PageID #: 854




arrest defendant and that the fentanyl was seized pursuant to a valid search incident

to arrest. Judge Baker also correctly concluded that the Superseding Indictment is

not multiplicitous because each count charges defendant for offenses that involve

different facts, circumstances, or elements of the crime. Defendant merely

restates his previously-made arguments for the remaining issues raised in the

motions to suppress and motions to dismiss. I conclude that Judge Baker correctly

analyzed and rejected these arguments, and I adopt her reasoning in overruling

defendant’s objections. For the reasons set out in the Report and

Recommendation, defendant’s objections [143] to Judge Baker’s recommendations

are overruled, and the motions to suppress and motions to dismiss will be denied.

      Accordingly,

      IT IS HEREBY ORDERED that the Report and Recommendation filed on

March 12, 2020 [136] is adopted and sustained in its entirety.

      IT IS FURTHER ORDERED that defendant’s objections to the Report and

Recommendation [143] are overruled.




                                          2
Case: 4:17-cr-00530-RWS Doc. #: 147 Filed: 05/11/20 Page: 3 of 3 PageID #: 855




      IT IS FURTHER ORDERED that defendant’s motions to suppress

evidence and statements [35, 121] and motions to dismiss [122, 123] are denied.




                               __________________________________
                               RODNEY W. SIPPEL
                               UNITED STATES DISTRICT JUDGE


Dated this 11th day of May, 2020.




                                        3
